  Case: 1:19-cv-00223-SPM Doc. #: 21 Filed: 04/17/20 Page: 1 of 1 PageID #: 70



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

 DANNY LEE MORRIS,                                )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )          No. 1:19-CV-223-SPM
                                                  )
 JASON LEWIS,                                     )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s second motion to proceed in forma pauperis

on appeal. The Court denied petitioner’s first motion to proceed in forma pauperis on April 3,

2020. See ECF No. 18. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith. “An appeal may not be taken in forma pauperis if the trial court

certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). Petitioner’s second

motion is denied.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s second motion to proceed in forma pauperis

on appeal is DENIED. [ECF No. 19]

       Dated this 17th day of April, 2020.




                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE
